Quinn, Chief Judge
(concurring in part and dissenting in part):
The foundation for the majority’s determination that the accused were denied a fair trial rests upon two major conclusions both of which, in my opinion, are unsupported by the record of trial. The first conclusion is that there is a basic conflict between Tackett’s pretrial statement and the testimony of Lorentz and Pombert. The majority read Tackett’s statement as indicating he was not present at the scene throughout the incident, but rather that “he left [the car] and went back into the barracks” before Lorentz started his activities in the car. That is not the import of Tack-ett’s statement. He leaves no doubt that after he got out of the car he still remained in the immediate vicinity. Thus, he describes Lorentz’ and Pombert’s activities in the car after he got out, including the fact that one of them put his hand over the girl’s mouth when she screamed. Tackett fixed the scream as the moment he and two others in the group started from the area for the barracks. That time is consistent with *234Lorentz’ testimony as to the sequence of events.
Before considering other factors leading to the majority’s conclusion there was a basic conflict between the two accused, it is important to point out that Tackett’s statement as a whole matches Lorentz’ testimony in implying that the girl was not really intransigent in her resistance to Lorentz. Thus, in answer to a question by the agent as to whether the girl was “struggling,” Tackett said: “She wasn’t struggling. What I mean, she was just trying to get away from him. She didn’t want him to kiss her or something.” The two also agree that Tackett left the car when Lorentz entered it; and, further, that when Lorentz got into the car he started “messing around” with the girl. The general picture presented by Tackett’s pretrial statement is, therefore, consistent with, not opposed to, the trial testimony by Lorentz and Pombert. The one particular in which they do not coincide, and which the majority say demonstrates a basic disagreement which should have been manifest at the very outset of the trial, is what Tackett did after he left the car. As I read Tackett’s statement on the point, it does not parallel the trial testimony, but it is not antagonistic or substantially inconsistent with it.
Lorentz testified that while he was engaged with the girl he thought Tackett reached through the door and “helped her take . . . down” her slacks. Tackett’s statement is silent as to what he did from the time he left the car until the time the girl screamed. As noted earlier, however, he left no doubt he remained close enough to the car to see and hear what Lorentz did and said to the girl. The fact that he did not admit taking part in the removal of her slacks while he stood outside the car does not demonstrate that his pretrial statement is in conflict with Lorentz’ testimony; it merely shows his statement was incomplete. Even trial counsel, who is charged with flagrant misuse of Tackett’s statement, did not refer to any alleged inconsistency on this point between the statement and the testimony by Lorentz and Pom-bert. Also, defense counsel’s comment about representing the two accused was not due, as the majority maintain, to any feeling on his part that there was a basic inconsistency in his defense. He was disturbed only by the expansiveness of the hearsay in Tackett’s statement. His entire comment on the matter is as follows:
“Now, Gentlemen, I find myself in an extremely difficult position. I am charged with the defense of two individuals, and at this point I am confronted with the fact that Prosecution Exhibit 4 is a statement given by the accused, Tackett to the CID. Gentlemen, this statement is admissible against Tackett and Tackett only. In this statement are all sorts of hearsay, garbage, allegations against Lorentz, Handy, Westling, Shields, Orbeck, Howard, Pombert, and who knows what not.
“Now, you will be instructed and have already been instructed, that this statement may be used against Tackett and no other. Now, this is an extremely hard thing to do, Gentlemen. I realize you will do the absolutely honest best you can to apply the contents of this exhibit against Tackett and to ignore it insofar as Lorentz is concerned. But believe me, this is going to be all mighty difficult.
“If it had been possible, the defense counsel would have preferred to try these two accused separately, simply on account of this statement. However, under all the facts in this case, this was impossible, and I must rely upon the integrity and the ability of the court to apply this document, direct statements, or any admissions or anything that might have been made in there by Tackett against Tackett only and to ignore hearsay statements as to what Lorentz might have done, or Lorentz has said, or Shields, or Pombert, or Westling, or Handy, or Orbeck, or who else?”
Apparently, defense counsel did not realize he could move to mask over all the inadmissible parts of Tackett’s *235pretrial statement.1 His failure to make the motion, however, does not mean that his representation of Tack-ett and Lorente was in conflict. In other words, Tackett’s statement did not present an irreconcilable obstacle to his representation of both accused. Instead, it presented merely a question as to the effect of Tackett’s statement on the court members in their deliberation on Lorentz’ guilt or innocence. That question is entirely different from the propriety of defense counsel’s representation of both accused. So far as the conflict issue is concerned, I am satisfied there was no impropriety whatever in defense counsel’s representation of Lorentz and Tackett.
As to the effect of Tackett’s statement, the second of the majority’s conclusions, I share the view that not all of it should have been admitted in evidence. Indeed, since the law officer is responsible for admitting matter in evidence, it would have been appropriate for him, on his own initiative, to have the inadmissible portions of the statement properly masked. However, the failure to follow the preferred course of conduct is no reason to reverse an otherwise valid conviction. In the parts material to this issue, Tackett’s statements about Lorentz were not much different from Lorentz’ own testimony.
Tackett said he got out of the car because Lorentz “started messing around” with the girl. Lorentz testified to exactly the same act; he said, “we [meaning Pombert and himself] . . . started messing around.” Tackett indicated that while Lorentz and Pombert were “messing around,” the girl screamed and someone put a hand over her mouth. Lorentz admitted that the girl “all of a sudden . . . started screaming.” Lorentz testified that the only reason he went out to the car was because he had heard of the girl’s reputation. Tackett said the same thing and added: “Nobody said anything about forcing her to do it.” In answer to a specific question, Tackett denied that Lorentz said he was going to rape the girl; on the contrary, said Tackett, he “asked her for some or something.” Lorentz testified to the same effect; he said he was “propositioning” the girl. Finally, Tackett said he did not see Lorentz try to choke the girl with a piece of cloth. Lorentz denied he attempted any such act. In sum, Tackett’s pretrial statement was neither so incriminatory of Lorentz, nor so at variance with Lorentz’ testimony, as to justify the conclusion that the court members would ignore the law officer’s repeated instructions to disregard all Tackett’s references to Lorentz. Paoli v United States, 352 US 232, 1 L ed 2d 278, 77 S Ct 294 (1957); United States v Oliver, 14 USCMA 192, 33 CMR 404.
I agree with the discussion in point V of the majority’s opinion as to trial counsel’s reference to other evidence available to him. As to the matter mentioned in point VI of the opinion, any adverse influence the inadmissible evidence might have had upon the court members was fully dissipated by Lorentz’ own testimony and the other evidence. United States v Andrews, 16 USCMA 20, 36 CMR 176.
In my opinion, the record of trial demonstrates that both accused received a fair trial, free from any error presenting a fair risk of prejudice to any fundamental right. I would, therefore, affirm the decision of the board of review.

 Defense counsel’s statement that a severance was not obtainable merely because Tackett’s statement implicated Lorentz is well-founded in law. United States v Borner, 3 USCMA 306, 310, 12 CMR 62.